Citation Nr: 0520058	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to initial compensable rating for bilateral 
hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for anterior cruciate ligament (ACL) reconstruction of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to May 1997.  

These  matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1997 rating decision 
in which the RO denied the veteran's claims for service 
connection for defective vision, tinnitus, a left shoulder 
disability, headaches, and high cholesterol.  In addition, 
the RO granted service connection for ACL reconstruction of 
the left knee (left knee disability), a hiatal hernia, 
residuals of a left inguinal hernia, and bilateral hearing 
loss.  The RO assigned initial 10 percent ratings for the 
left knee disability and for hiatal hernia, and initial 
noncompensable ratings for the left inguinal hernia and for 
bilateral hearing loss, each effective June 1, 1997.  The 
veteran filed a notice of disagreement (NOD) with the 
September 1997 rating decision in February 1998, and the RO 
issued a statement of the case (SOC) in August 1998.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 1998.  

On his VA Form 9, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  In May 2000, the veteran 
withdrew his request.  The veteran was later scheduled for a 
July 2000 hearing before RO personnel, but cancelled the 
scheduled hearing.  

In August 2001, the Board denied the veteran's claims for 
service connection for defective vision, for an initial 
rating in excess of 10 percent for hiatal hernia, and for an 
initial, compensable rating for residuals of a left inguinal 
hernia.  The Board remanded to the RO those claims for 
service connection for tinnitus, for a left shoulder 
disability, for headaches, and for high cholesterol; and the 
claims for an initial compensable rating for bilateral 
hearing loss, and for an initial rating in excess of 10 
percent for a left knee disability.  

In a June 2004 rating decision, the RO granted service 
connection and assigned a noncompensable rating, each, r for 
a left shoulder disability and for headaches, effective June 
1, 1997.  As this action is considered a full grant of the 
benefits sought on appeal with respect to those issues, the 
issues remaining on appeal are limited to those on the title 
page.  The RO continued its denial of the remaining claims on 
appeal (as reflected in a June 2004 supplemental SOC (SSOC)), 
and returned these matters to the Board.  

As the claims for an initial compensable rating for bilateral 
hearing loss and for an initial rating in excess of 10 
percent for a left knee disability emanate from the veteran's 
disagreement with those assigned ratings following the grants 
of service connection, the Board has characterized those 
claims for an initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board's decision on the veteran's claims for service 
connection for high cholesterol and for tinnitus, as well as 
the claim for an initial compensable rating for bilateral 
hearing loss is  set forth below.  The veteran's claim for an 
initial rating in excess of 10 percent for a left knee 
disability is addressed in the remand following the decision; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims l for service connection for high 
cholesterol and for tinnitus, as well as the claim for an 
initial, compensable rating for bilateral hearing loss has 
been accomplished.  

2.  Elevated serum cholesterol is a laboratory finding, and  
no associated disability has been diagnosed3.  The only 
competent evidence on the question of a medical relationship 
between  any current tinnitus and  the veteran's active 
military service weighs against the claim.  

4.  Audiometric testing in both August 1997 and November 2002 
revealed Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Elevated cholesterol is not a disability or disease for 
which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  

3.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100 (1999 and 2004)), 
and 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for high 
cholesterol and for tinnitus, as well as the claim for  an 
initial,  compensable rating for bilateral hearing loss has 
been accomplished.  

Through an November 2003 notice letter, the August 1998 SOC, 
and June 2000 and June 2004 SSOCs, the RO notified the 
veteran of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claims.  After 
each, the veteran was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence in connection with 
the claims decided herein.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence, and invited the 
veteran to submit to the RO pertinent evidence in his 
possession. 

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements 
clearly have been met with respect to the claims currently 
under consideration 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the September 
1997 rating decision on appeal; however, such makes sense, 
inasmuch as the VCAA was not enacted until November 2000, 
some three years after the September 1997 rating decision.  
In any event, the Board finds that the lack of full, pre-
adjudication notice in connection with the claims being 
decided does not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
here, the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.

As indicated above, the August 1998 SOC, and the June 2000 
and June 2004 SSOCs notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the November 2003 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After the notice letter, SOC, SSOCs, and the 
Board's decision and remand in August 2001, the veteran was 
afforded an opportunity to respond.  The Board notes that, in 
June 2004, the veteran submitted three signed VA Form 21-
4142s (Authorization and Consent to Release Information to 
VA); however, the forms were not filled out with information 
regarding any medical records the veteran wished the RO to 
obtain.  Furthermore, since submitting the forms, neither the 
veteran nor his representative has identified any medical 
treatment providers from whom he wishes the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records in connection with the claims currently 
under consideration.  The veteran's service medical records 
have been  associated with the claims file, and the RO has 
obtained the veteran's treatment records from the VA Medical 
Center (VAMC) in Buffalo, New York.  The RO also arranged for 
the veteran to undergo a number of VA examinations pertaining 
to his claims (the most recent examinations in November 2002 
and June 2003), the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claimsfor service 
connection for high cholesterol or for tinnitus, or the claim  
for an initial, compensable rating for bilateral hearing loss 
that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims addressed herein.  

II.  Analysis 

A.  Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury, 
which was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  


1.  High Cholesterol

Sservice medical records reflect high serum cholesterol 
findings on laboratory test reports dated in March 1991 and 
November 1996.  A November 1999 treatment note reflects the 
veteran's report that he attributed his high cholesterol to 
eating ice cream every day, especially during the summer.  

The report of a November 2002 VA examination reflects the 
veteran's past medical history to include a hiatal hernia and 
gastroesophageal reflux disease, bilateral hearing loss, a 
left knee disability, and spondylosis of the thoracic spine.  
The veteran's father was noted as having had high 
cholesterol.  The examiner noted that the veteran did not 
have thromboangiitis obliterans or arteriosclerosis.  A serum 
cholesterol test performed in September 2002 was noted to 
reflect serum cholesterol as 238 mg/dl, which was reported as 
being high.  Triglycerides were reported as normal.  The 
examiner noted that it was possible that the veteran 
developed high cholesterol in service but not likely that 
hypercholesterolemia was casually related to his military 
service.  The examiner commented that the veteran's high 
cholesterol levels were as least as likely as not hereditary.  

In this case, service connection for claimed high cholesterol 
must be denied because the first essential criterion for a 
grant of service connection-evidence of a current 
disability, has not been met.  The Board notes that the term 
"disability" has been defined as an impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Therefore, in general, for service connection to be granted 
for a particular disorder, that disorder must be a disability 
that results in an impairment of earning capacity.  An 
elevated lipid or cholesterol level is only a laboratory 
finding, and there is no medical evidence of any associated 
disability.  
The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, as here, in the absence of 
competent evidence of the claim disability, there is no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

2.  Tinnitus

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of tinnitus.  

The report of an August 1997 VA audiology examination 
reflects the veteran's report that he had a history of noise 
exposure from gunfire while in service.  Hearing protection 
had reportedly been worn.  The veteran also reported 
experiencing very brief and intermittent episodes of 
tinnitus, lasting only a few seconds, that had begun 
approximately five years previously.  He noted that the 
tinnitus occurred randomly in either ear, and posed no 
interruption in his daily life.  The examiner did not offer 
any medical opinion as to the relationship between the 
veteran's claimed tinnitus and his period of active service.  

The report of a November 2002 VA audiological evaluation 
reflects the audiologist's medical opinion that the veteran's 
tinnitus was "NOT as least as likely as not" related to 
military service.  It was noted that the opinion was based on 
the reported information from the veteran that the tinnitus 
was periodic with the onset of 3-4 years previously.  

The report of a November 2002 VA ear, nose, & throat 
examination reflects the veteran's report that he became 
aware of increasing tinnitus several years previously.  The 
examiner noted the veteran's report that the tinnitus was 
bilateral, high in pitch and volume, periodic (two times 
monthly, lasting in one minute durations), but did not 
interfere with conversation.  The examiner noted that the 
veteran had a history of exposure to noise in service, and 
that the veteran had been knocked out for a few minutes in 
1979 on a training mission.  Otherwise, there was no other 
history of head, ear, or noise trauma.  Evaluation revealed 
the external ears, canals, tympanic membranes, tympanums and 
mastoids to be normal.  The examiner's assessment included 
intermittent bilateral tinnitus.  Following his review of the 
veteran's claims file, the examiner opined that it was less 
likely than not that the veteran's tinnitus was related to 
his military service.  The examiner noted the opinion was 
based on the veteran's reported history that the tinnitus was 
periodic with its onset three to four years prior, and after 
leaving the military.  

Notwithstanding the evidence of current tinnitus, here, the  
claim for service connection must be denied in this case 
because there is no medical evidence whatsoever of a medical 
relationship between any current tinnitus and the veteran's 
active military service.  In fact, in the only  medical 
opinion to address the relationship between tinnitus and the 
veteran's service, the November 2002 VA examiner , following 
a review of the veteran's claims file and reported medical 
history, found that the veteran's tinnitus was not related to 
service.  [Parenthetically, the Board notes that, although 
the VA audiologist also rendered a negative opinion, he is 
not a medical doctor.].  The Board points out that neither 
the veteran nor his representative has either submitted or 
alluded to the existence of any medical evidence that would 
contradict the opinion of the VA examiner.  

3.  Conclusion

The Board has considered the assertions advanced by the 
veteran in connection with his claims for service connection 
for high cholesterol and for tinnitus.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as whether he, 
in fact, does suffer from a claimed disability, and, if so, 
whether such disability is related to service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Hence, the claims for service connection for high cholesterol 
and for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence does not support the claim involving high 
cholesterol, and the preponderance of the evidence weighs 
against the claim for tinnitus, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

B.  Initial, Compensable Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct period of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.  

As noted above, in a September 1997 rating decision, the RO 
granted service connection and assigned an initial, 
noncompensable rating for bilateral hearing loss, effective 
June 1, 1997.  

The relevant evidence in connection with the veteran's claim 
reflects that on audiological testing in August 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
30
LEFT
15
20
30
30
30

Pure tone threshold averages were 27 decibels (dB) in the 
right ear and 27 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The audiologist 
noted that the veteran had mild bilateral sensorineural 
hearing loss from 2000 Hertz (Hz) to 8000 Hz, with word 
discrimination good in both ears.  

On audiological testing in November 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
35
40
LEFT
20
20
35
35
40

Pure tone threshold averages were 31 dB in the right ear and 
33dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.  The audiologist noted that the 
veteran had mild bilateral sensorineural hearing loss from 
2000 Hz to 8000 Hz, with normal word discrimination scores.    

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
See 64 Fed. Reg. 25202 (May 11, 1999).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claims 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  If an increase is warranted on 
the basis of the revised the criteria, the effective date of 
the increase cannot be earlier than the effective date of the 
revised criteria.  See Wanner v. Principi, 17 Vet.  App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467  (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The Board notes that the revised pertinent regulations were 
not intended to make any substantive changes, but to add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing  impairment have not changed.  

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.   

38 C.F.R. § 4.86 (2004).

The Board notes that the the June 2004 SSOC does not clearly 
reflect whether the  RO applied the revised schedular 
criteria in its consideration of the November 2002 
audiological evaluation.  However, because there has been no 
significant change in the substantive criteria directly 
affecting the appeal, and, because, as explained below, the 
veteran is not shown to have an exceptional pattern of 
hearing loss to invoke the added provision of 38 C.F.R. 
§ 4.86, any such omission was harmless.


Applying the unchanged method for evaluating hearing loss to 
the results of the veteran's audiological evaluations, the 
August 1997 audiometry reveals Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear, based 
on application of the reported findings to Table VI.  
Application of the Level I findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The findings from the November 2002 
audiometric evaluation reveals Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear, based 
on application of the reported findings to Table VI.  
Application of the Level I findings to Table VII results in a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board also points out that, based on the November 2002 
audio examination, the evidence does not reflect pure tone 
thresholds meeting the definition of exceptional hearing 
impairment under 38 C.F.R. § 4.86(a), (b).  The puretone 
thresholds recorded in November 2002 do not reflect each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) as being 55 decibels or more, or 30 dBs or less at 1000 
Hz, and 70 dBs or more at 2000 Hz.  See 38 C.F.R. § 4.86(a), 
(b).  Thus, consideration of Table VIa is not warranted.  

Under these circumstances, the Board finds that, since the 
effective date of the initial grant of service connection, 
the  record presents no basis for assignment of a compensable 
rating for bilateral hearing loss under either the former or 
revised criteria.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Additionally, the Board finds that there is no showing that 
the veteran's bilateral hearing loss reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an  extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (As cited to and 
discussed in the August 1998 SOC).  Given the mechanical 
nature of deriving the evaluation for the veteran's hearing 
loss, it would appear that the provisions of 38 C.F.R. § 
3.321 would be inapplicable in the evaluation of his claim.  
However, even if consideration of those provisions in rating 
his disability was appropriate, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  
In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and the 
claim for an initial compensable rating for bilateral hearing 
loss must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for high cholesterol is denied.  

Service connection for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal for an initial 
rating in excess of 10 percent for a left knee disability is 
warranted even though such action will, regrettably, further 
delay a final decision.  

Historically, the veteran's left knee disability was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code, 
a 10 percent disability rating is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
severe disability.  

As noted in the Board's August 2001 remand, it appears the RO 
has also found that the service-connected left knee 
disability is manifested by problems other than subluxation 
or lateral instability-specifically, pain and limitation of 
motion.  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  See 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
5261.  The Board notes that a separate evaluation may also be 
granted under Diagnostic Code 5003 and 38 C.F.R. § 4.59, when 
a veteran technically has a range of motion that is inhibited 
by pain.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  

In this case, the medical evidence reflects a November 1994 
treatment record, in which the veteran's left knee did not 
exhibit instability or subluxation.  The report of an August 
1997 VA examination notes that the veteran exhibited mild 
laxity of the anterior cruciate ligament.  An X-ray of the 
left knee at that time was reported normal.  The report of a 
September 1999 VA examination reflects an additional clinical 
finding of a slight degree of laxity of the left knee 
anterior cruciate ligament.  Range of motion of the veteran's 
left knee at that time was reported as 0-110 degrees, with 
full flexion lacking 30 degrees.  The examination report also 
noted that an X-ray of the veteran's left knee had been 
undertaken (presumably by VA) in March 1999.  The examiner's 
September 1999 report does not discuss the findings 
associated with the March 1999 X-ray and a review of the 
veteran's claims file does not reflect any March 1999 X-ray 
report.  

The Board notes that there are VA medical records associated 
with the claims file for the year 1999.  However, the veteran 
submitted these records.  It is not apparent if additional VA 
medical records for this period are available.  As such, the 
Board cannot say unequivocally that a March 1999 X-ray report 
does not exist.  As there are no X-ray findings of the left 
knee associated with the claims file after the August 1997 X-
ray report, it is conceivable that the results of the 
reported March 1999 X-ray, if such an X-ray exists, could 
substantiate arthritic changes in the veteran's left knee.  
Given the instability and limitation in flexion of the left 
knee at that time, with X-ray evidence of arthritis of the 
left knee, the veteran would theoretically be eligible for a 
separate 10 percent rating under Diagnostic Code 5003 and 38 
C.F.R. § 4.59.  See VAOGCPREC 9-98.  

As the claims file does not currently include the identified 
March 1999 X-ray report of the veteran's left knee, as noted 
during the report of the September 1999 VA examination, and 
VA has been placed on notice of possibly relevant VA 
treatment records, the Board finds that the RO should request 
from the Buffalo VAMC the identified March 1999 X-ray report 
associated with the veteran's left knee.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

While the matter is in remand status, and to ensure that all 
due process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim for higher rating for his 
left knee disability on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should include a request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a higher 
rating for a left knee disability remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Buffalo 
VAMC any X-ray report of the veteran's 
left knee taken in March 1999.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards to 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim for a higher rating for a left knee 
disability on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 10 percent 
for a left knee disability in light of 
all pertinent evidence and legal 
authority.  The RO's adjudication should 
specifically include consideration of 
whether the veteran is entitled to 
separate ratings for arthritis resulting 
in limited or painful motion, and for 
instability, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, , and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


